RULEY, JUDGE:
At about 5:00 p.m., on July 31,1980, the claimant was driving her 1974 Chevrolet automobile on Greenbrier Street in Charleston at approximately 45 miles per hour when she struck a piece of concrete and damaged the transmission in the sum of $93.68. At the place where the accident occurred, Greenbrier Street is a four-lane road. The claimant was returning to Pinch, West Virginia, in the outside lane. Traffic was heavy. Photographic evidence offered by the claimant showed that, for a distance of several feet along a seam of concrete in the vicinity of the accident, the pavement had broken and eroded, and it is a fair inference that the piece of concrete which the claimant’s car struck had been flipped out of that location. Testimony was to the effect that the condition had existed for a month or more, which certainly was consistent with the other evidence. In view of those circumstances, the Court is constrained to find that the respondent was guilty of negligence which caused the damage claimed. It does not appear that the claimant committed contributory negligence, and, accordingly, an award of $93.68 is hereby made.
Award of $93.68.